Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 1 of 26 PAGEID #: 1503




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


 EVA M. PATTERSON,
                                         :
                    Plaintiff,
                                                 Case No. 2:19-cv-2944
       v.                                        Judge Sarah D. Morrison
                                                 Chief Magistrate Judge Elizabeth
                                                 P. Deavers
 EASTON MOTORCARS, LLC,
                                         :
                    Defendant.


                              OPINION AND ORDER

       This matter is before the Court on the Motion for Summary Judgment of

Defendant Easton Motorcars, LLC (“Easton”). (Mot., ECF No. 53.) Plaintiff Eva M.

Patterson responded (Resp., ECF No. 55), and Easton filed its reply (Reply, ECF No.

58). The Motion is now ripe for a decision.

       Ms. Patterson was previously employed by Easton as a sales consultant. She

filed this action alleging that Easton discriminated against her on the basis of sex,

subjected her to quid pro quo sexual harassment and a hostile work environment,

and intentionally inflicted emotional distress upon her. (Compl., ECF No. 3.) Easton

moves for summary judgment on all claims. For the reasons set forth below,

Easton’s Motion is GRANTED.

I.     FACTUAL BACKGROUND

       Easton, a Kia dealership located in Columbus, Ohio, hired Ms. Patterson as a

sales consultant on July 30, 2018. (Patterson Dep., ECF No. 50, 15:24–16:5.)

                                             1
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 2 of 26 PAGEID #: 1504




       Easton’s General Sales Manager Landon Bentley hired Ms. Patterson “after a

15-minute interview[.]” (Id., 21:14–19; Santone Dep., ECF No. 49, 32:16–17, 75:4–

6.) Mr. Bentley advised Ms. Patterson during the interview that sales consultants

were expected to sell around twenty cars each month. 1 (Patterson Dep., 30:9:17.)

Sales were tracked on a whiteboard in the dealership—“[i]t had everybody’s name

on it and everybody’s sales . . . You would just add a mark for every new car [sold].”

(Id., 31:1–7.) Easton does not assign customers to its sales consultants; instead,

whoever approaches a prospective customer first assists with the sale. (Id., 102:16–

17; Bentley Dep., ECF No. 51, 8:18.)

       As an Easton sales consultant, Ms. Patterson reported to sales managers

Landon Bentley and Alan Pecjak and finance manager, Robert DeBolt. (Patterson

Dep., 33:13–17.) Messrs. Bentley, Pecjak, and DeBolt reported to general manager

Paul Santone, who reported directly to Easton’s owner, Joey Huang. (Id., 34:1–11.)

       Ms. Patterson was terminated just forty-four days after she was hired, on

September 12, 2018. (Id., 15:24–16:5.)

       A.    Sales Performance

       Before being allowed to sell cars, an Easton sales consultant must pass a

series of online product knowledge tests, referred to as Kia University. (Patterson

Dep., 36:9–14; Santone Dep., 16:8–13.) Ms. Patterson passed the Kia University



       1Mr. Santone testified that new sales consultants are expected to sell only
ten to twelve cars per month, but the expectation rises for individuals with prior car
sales experience. (Santone Dep. 31:10–17.) Mr. Bentley also testified that new sales
consultants are held to a lower standard than the more experienced, but he
generally expected twenty sales each month. (Bentley Dep., 12:2–14.)
                                          2
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 3 of 26 PAGEID #: 1505




tests in three days, but “still wasn’t allowed a sale until . . . [she] had been there for

one week.” (Patterson Dep., 96:12–97:5.) Ms. Patterson was eager to begin selling,

however, and “begged” Mr. Bentley to “give [her] a sale.” (Id., 100:3–4.) Although

Mr. Bentley does not recall delaying her first sale (Bentley Dep., 13:7–13), Ms.

Patterson testified that he “kept stalling, in one way or another,” saying “let’s wait

another day or two or maybe next week.” (Patterson Dep., 100:6–7, 100:20–21.) In

contrast, Ms. Patterson says that two male sales consultants, Tyler Gibbs and

James Wilkerson, were allowed to begin selling “right away.” (Id., 97:6–11.)

Although Ms. Patterson admittedly does not know when Messrs. Gibbs and

Wilkerson completed Kia University, she noticed their first sales “recorded on the

board, plain for everybody to see.” (Id., 97:14, 101:16–17.)

       During her tenure at Easton, Ms. Patterson sold twelve cars—seven in

August and five in September. (Patterson Dep. Ex. I.)

       B.    Harassment

       While employed there, Ms. Patterson was the only female sales consultant at

Easton. (Id., 42:21–22.) She describes the workplace culture as a “boy’s club”

atmosphere, with constant “locker room talk.” (Id., 42:14–22.) For example, on one

occasion, Ms. Patterson overhead Mr. Bentley tell “several salespeople and a couple

managers” that “women at the dealership were a pain in the ass, verbatim.” (Id.,

54:17–23.)




                                            3
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 4 of 26 PAGEID #: 1506




       Approximately two weeks into her tenure, Ms. Patterson began to experience

sexual harassment from other Easton employees—namely, Steve Callum, 2 Robert

DeBolt, and Mark Roberts. 3 (Id., 39:15, 60:14–61:5.)

              1.    Steve Callum

       On August 11, 2018, Mr. Callum, a fellow Easton sales consultant, was

walking the car lot with Ms. Patterson when he told her, “you’ve got a really nice

ass.” (Id., 40:8–10.) Ms. Patterson brought the comment to Mr. Pecjak’s attention,

who advised her to report to Mr. Santone immediately. (Id., 44:6–14.) She did. (Id.,

44:16.) Mr. Bentley and Mr. Santone later met with Mr. Callum. (Santone Decl.,

ECF No. 53, PAGEID # 1119.) He admitted making the comment and was told that

he could be fired for the conduct; that “[t]here’s absolutely zero room for that” type

of behavior. (Id.; Bentley Dep., 16:12–21.) Mr. Santone ultimately issued Mr.

Callum a “final warning” (Easton’s heaviest discipline short of termination) stating:

       We received notification that you inappropriately complimented a
       portion of a co-worker’s body. This is notification that these types of
       actions are unacceptable in the workplace and should never occur again.
       This will serve as a warning and any further occurances [sic] will result
       in termination.




       2In the parties’ briefing and evidence, Mr. Callum is interchangeably referred
to as Callum, O’Callum, and Steve O.

       3Ms.Patterson’s deposition is clear that there were only three individuals
who harassed her. (Patterson Dep., 146:13–150:18.) In briefing, Ms. Patterson also
complains that Easton management was aware that Todd Sherfey had
inappropriate conversations with her in the workplace, yet took no action against
him. (Resp., 19.) But Ms. Patterson did not identify Mr. Sherfey as a problem in her
complaint, deposition, or elsewhere. (See Compl. See also Patterson Dep., 67:6–10.)


                                           4
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 5 of 26 PAGEID #: 1507




(Santone Decl,, PAGEID # 1119; Patterson Dep., Ex. L.)

       Both Messrs. Bentley and Santone testified that they spoke with Ms.

Patterson before meeting with Mr. Callum, and that she did not want him

terminated. (Bentley Dep., 17:2–8.) Mr. Santone recalls that Ms. Patterson said she

liked Mr. Callum, but “just do[es]n’t want to be talked to like that.” (Santone Dep.,

57:18–20.) Although Ms. Patterson does not recall this conversation, she

acknowledged that she “absolutely” did not want Mr. Callum to be fired. (Patterson

Dep., 117:11–12.)

       The following morning, Mr. Callum apologized to Ms. Patterson and shook

her hand. (Id., 45:1–3.) In Ms. Patterson’s view, “that was it as far as [they] were

concerned.” (Id.) She did not know that Easton took disciplinary action against Mr.

Callum, but was satisfied with how the issue resolved. (Id., 45:3–11.) Mr. Callum

never made another offensive comment to her. (Id., 60:17.)

       Ms. Patterson further alleges that, on three or four occasions, Mr. Callum

displayed pornography on his cell phone in front of her and other Easton employees.

On each occasion, the material was visible for “a few seconds.” (Id., 39:24.) At one

point, Ms. Patterson “told [Mr. Callum] to get the fuck away . . . from [her] with

that.” (Id., 48:15–17.) Ms. Patterson thought it was known around the dealership

that Mr. Callum was doing this because it was not unique to her; instead, Mr.

Callum would “show [his phone] around.” (Id., 46:3–5; 47:24–48:1.) As a result, she

did not report the incidents. (Id., 46:18–22.)




                                           5
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 6 of 26 PAGEID #: 1508




       Finally, Ms. Patterson testified that Mr. Callum engaged in “[c]onstant

aggressive flirtation”—telling her she was “adorable” and that “if [he] wasn’t

married, stuff like that.” (Id., 41:12–16.) Though the conduct made Ms. Patterson

uncomfortable, again she did not report it. (Id., 42:18.)

             2.     Robert DeBolt

       Roughly a week before she was terminated, Ms. Patterson was “standing

outdoors having a smoke break” with Mr. DeBolt and “probably two or three other

people.” (Id., 61:12–14.) Mr. DeBolt “simply turned to [her] and said, oh, baby, I had

a dream about you last night, ooh wee.” (Id., 61:14–16.) Mr. DeBolt denies making

any such comment. (DeBolt Dep., ECF No. 47, 20:9–21:7.) Ms. Patterson never

reported the incident, and does not recall Mr. DeBolt doing anything else that she

found offensive. (Patterson Dep., 62:3–7.)

             3.     Mark Roberts

       Easton hired Mark Roberts as a sales manager on August 20, 2018. (Santone

Decl., PAGEID # 1118.) Less than a week later, Mr. Roberts began asking Ms.

Patterson on dates, and whispering to her that she was “adorable” and “cute.”

(Patterson Dep., 166:2–8.) Though made daily, Mr. Roberts’s comments were not

sexually explicit and no one else heard him. (Id., 166:11–23.) The two also

exchanged text messages. (Patterson Dep. Ex. Q.) Mr. Roberts’s messages were

undeniably flirtatious. (Id.) Though Ms. Patterson’s could be read as reciprocally so,

she maintains that she was trying only to “keep it polite” in order to preserve their

working relationship. (Id., 171:22–172:7.)


                                             6
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 7 of 26 PAGEID #: 1509




       Accounting for his absence due to illness, Ms. Patterson worked with Mr.

Roberts for only two weeks. (Id., 180:5–6.) She never reported Mr. Roberts’s

conduct—she believes that, by the time his conduct rose to the level where she

would have reported (i.e., “[t]hat he asked [her] for nudes and that he offered to be

[her] sugar daddy”), she had already been terminated. (Id., 64:22–65:9.)

       C.    Customer Service Issues

       On September 10, 2018, Ms. Patterson was the subject of two separate

customer complaints. (Id., 181:20–22.) The first involved a customer she had taken

on a test-drive. (Id., 182:15–19.) The customer complained to Mr. Bentley that Ms.

Patterson had been “rude.” (Id., 183:7–9.) He left the dealership upset and said that

he would not buy a car from Easton again. (Santone Dep., 46:16–17, 47:24–48:3.)

Mr. Bentley counseled Ms. Patterson about her behavior and told her “what you did

to that guy was not okay.” (Patterson Dep., 183:12–13.) The second incident

involved a telephone call from a customer who wanted Ms. Patterson to give her a

trade-in price for a vehicle, sight unseen. (Id., 184:20–22.) When Ms. Patterson said

she was unable to help, the customer “scream[ed]” at her. (Id., 159:9–13.) She

similarly reported that she would never deal with Easton again because of the way

Ms. Patterson spoke to her. (Santone Dep., 47:21–23.) After the second complaint

came in, Ms. Patterson was sent home. (Patterson Dep., 159:19.)

       D.    Termination

       After being sent home, Ms. Patterson expressed in text messages to Mr.

Roberts that she was “worried about [her] job.” (Patterson Dep. Ex. Q, 99.) She


                                          7
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 8 of 26 PAGEID #: 1510




acknowledged that she “ha[d]n’t sold a thing in 5 days” and described the situation

as “[d]ire.” (Id., 104.) In deposition, Ms. Patterson testified that she felt

       in danger of getting the come to Jesus talk, but I didn’t think I was going
       to get fired. Or at least hoping I wasn’t going to get fired. I was worried
       at that point because I wanted better numbers.

(Patterson Dep., 187:9–14.)

       On September 12, 2018, Mr. Bentley fired Ms. Patterson. (Bentley Dep.,

30:2–5.) After calling Ms. Patterson into his office, Mr. Bentley said only that “I’m

sorry, Eva, it’s just not working out.” (Patterson Dep., 203:16–17.) Mr. Bentley

provided no other specifics, and “off [Ms. Patterson] went.” (Id., 203:17–23.)

II.    PROCEDURAL BACKGROUND

       Ms. Patterson filed a charge with the Equal Employment Opportunity

Commission and received a Right to Sue letter dated March 19, 2019. (Compl.,

PAGEID # 27.) She then filed this action, asserting the following four claims

against Easton: Sex discrimination under Title VII (Count I); Sex discrimination

under Ohio Revised Code Chapter 4112 (Count II); Quid Pro Quo Sexual

Harassment (Count III); and Intentional Infliction of Emotional Distress (Count IV).

(Id., generally.)

III.   STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant has the burden of establishing there are no genuine

issues of material fact, which may be achieved by demonstrating the nonmoving

party lacks evidence to support an essential element of its claim. Celotex Corp. v.

                                            8
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 9 of 26 PAGEID #: 1511




Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v. Pickrel, Schaeffer & Ebeling Co.,

12 F.3d 1382, 1388–89 (6th Cir. 1993). The burden then shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed. R. Civ. P.

56). When evaluating a motion for summary judgment, the evidence must be viewed

in the light most favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398

U.S. 144, 157 (1970).

       A genuine issue exists if the nonmoving party can present “significant

probative evidence” to show that “there is [more than] some metaphysical doubt as

to the material facts.” Moore v. Philip Morris Cos., 8 F.3d 335, 339–40 (6th Cir.

1993). In other words, “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. See also Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (concluding that

summary judgment is appropriate when the evidence could not lead the trier of fact

to find for the nonmoving party).

IV.    ANALYSIS

       A.    Counts I and II: Federal and State Sex Discrimination

       In Counts I and II, Ms. Patterson claims that Easton violated federal and

state law by discriminating against her on the basis of sex, including by subjecting

her to a hostile work environment.

       Under federal law, it is illegal “for an employer . . . to discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of



                                            9
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 10 of 26 PAGEID #: 1512




 employment, because of such individual’s race, color, religion, sex, or national

 origin[.]” 42 U.S.C. § 2000e-2(a)(1). Similarly, Ohio law provides that:

       [i]t shall be an unlawful discriminatory practice . . . [f]or any employer,
       because of the race, color, religion, sex, national origin, handicap, age,
       or ancestry of any person, . . . to discriminate against that person with
       respect to hire, tenure, terms, conditions, or privileges of employment,
       or any matter directly or indirectly related to employment.

 Ohio Rev. Code § 4112.02(A). The Sixth Circuit has recognized that “the elements and

 legal standards for establishing unlawful sex discrimination are the same under Ohio

 Rev. Code § 4112.02 and under 42 U.S.C. § 2000e–2[.]” Laderach v. U-Haul, 207 F.3d

 825, 828 (6th Cir. 2000). Accordingly, the Court will address these claims together.

              1.     Intentional Sex Discrimination

       A plaintiff can prove unlawful conduct through either direct or circumstantial

 evidence. Direct evidence is evidence “which, if believed, requires the conclusion

 that unlawful discrimination was at least a motivating factor in the employer’s

 actions.” Jacklyn v. Schering-Plough Healthcare Prods. Sales Corp., 176 F.3d 921,

 924 (6th Cir. 1999). In the absence of direct evidence of discrimination, such claims

 are analyzed under the McDonnell Douglas burden-shifting framework. White v.

 Baxter Healthcare Corp., 533 F.3d 381, 391 (6th Cir. 2008) (citing McDonnell

 Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), as modified by Texas Dep’t of

 Cmty. Affairs v. Burdine, 450 U.S. 248 (1981)). Under this approach, a plaintiff

 must first establish a prima facie case of discrimination. Burdine, 450 U.S. at 252–

 53. Establishing a prima facie case creates a rebuttable presumption that the




                                           10
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 11 of 26 PAGEID #: 1513




 employer engaged in unlawful conduct. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

 506–07 (1993).

        Once the plaintiff has established a prima facie case, the burden shifts to the

 employer to produce a legitimate, non-discriminatory reason for the adverse

 employment action. Burdine, 450 U.S. at 252–53. The burden is not onerous. An

 employer will satisfy its burden as long as it articulates a valid rationale for its

 decision. Hartsel v. Keys, 87 F.3d 795, 800 (6th Cir. 1996).

        If a defendant presents a legitimate, non-discriminatory reason for the

 employment action, “a plaintiff will survive summary judgment only by raising a

 genuine issue of material fact as to whether the proffered reason is in fact a pretext

 for” unlawful discrimination. Walcott v. City of Cleveland, 123 F. App’x 171, 176

 (6th Cir. 2005). To establish pretext, a plaintiff must show that “the reason offered

 by the defendant: (1) has no basis in fact; (2) did not actually motivate the decision

 . . . or (3) was insufficient to warrant the decision . . . .” Id. “In every civil rights

 action it is the responsibility of the jury [to] determine whether the defendant’s

 actions were invidious, pretextual, or improperly motivated.” Johnson v. Univ. of

 Cincinnati, 215 F.3d 561, 578 (6th Cir. 2000). The ultimate burden of persuasion

 remains throughout this analysis on the plaintiff. See Burdine, 450 U.S. at 253.

                      a)      Ms. Patterson has made a prima facie showing of
                              intentional discrimination.

         Ms. Patterson does not offer direct evidence of sex discrimination. The

  Court therefore utilizes the familiar McDonnell Douglas burden-shifting

  framework to evaluate her claims. White, 533 F.3d at 391 (citing McDonnell

                                               11
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 12 of 26 PAGEID #: 1514




  Douglas, 411 U.S. at 802, as modified by Burdine, 450 U.S. 248 (1981)). Ms.

  Patterson may establish a prima facie case of intentional discrimination by

  showing that (i) she was a member of a protected class, (ii) she was qualified for

  her position, (iii) she suffered an adverse employment action, and (iv) she was

  treated differently than a similarly situated employee who was not a member of

  the protected class. Id.

        Easton concedes that Ms. Patterson meets the first three elements of her

  prima facie case, but argues that she cannot establish the fourth. (Mot., 24.) Ms.

  Patterson, in turn, identifies two male Easton sales consultants whom she alleges

  were treated better: Tyler Gibbs and James Wilkerson. (Resp., 10–11.)

       To demonstrate disparate treatment, a plaintiff must identify evidence that

 tends to show that she is similarly situated in all relevant respects to the employees

 to whom she compares herself. Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d

 344, 352 (6th Cir. 1998). “[T]o be deemed ‘similarly-situated’ in the [context of

 disciplinary action resulting in termination of employment], ‘the individuals with

 whom the plaintiff seeks to compare his/her treatment must have dealt with the

 same supervisor, have been subject to the same standards and have engaged in the

 same conduct without such differentiating or mitigating circumstances that would

 distinguish their conduct or the employer’s treatment of them for it.’” Id. at 353

 (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992)). Here, Messrs.

 Gibbs and Wilkerson dealt with the same supervisors, were subject to the same

 sales standards, and had the same job duties as Ms. Patterson. (Resp., 11.) Easton



                                           12
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 13 of 26 PAGEID #: 1515




 argues that the two men were not similarly situated because, unlike Ms. Patterson,

 they had no prior car sales experience. (Mot., 4; Reply, 3.) Easton’s argument

 strains credulity. Ms. Patterson’s “prior car sales experience” was, in truth, a one-

 month stint at an Audi dealership. (Patterson Dep., 17:18–18:14.) This limited

 experience fails to distinguish Ms. Patterson from her two male colleagues.

       Ms. Patterson argues that Messrs. Gibbs and Wilkerson were treated more

  favorably in two ways: First, that the two men were allowed to sell cars

  immediately upon hire, where she was made to sit idle for a week; and second,

  that, in their first 30 days, Ms. Patterson sold more cars than Mr. Gibbs and sold

  the same number of cars as Mr. Wilkerson, yet she was terminated for poor sales

  and they were not. (Resp., 11.)

       As to her first argument, the Court finds that the alleged one-week hold-back

 from the sales floor does not constitute an adverse employment action as a matter of

 law. “An adverse employment action is an action by the employer that ‘constitutes a

 significant change in employment status, such as hiring, firing, failing to promote,

 reassignment with significantly different responsibilities, or a decision causing a

 significant change in benefits.’” White, 533 F.3d at 402 (quoting Burlington Indus. v.

 Ellerth, 524 U.S. 742, 761 (1998)). Despite the great lengths to which Ms. Patterson

 goes to persuade the Court that she was kept off the sales floor for a week, while

 Mr. Gibbs “may have sold his first car on his second or third day [of employment],

 and [Mr. Wilkerson] was right in there, first or second day, as well[,]” (Patterson




                                           13
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 14 of 26 PAGEID #: 1516




 Dep., 97:8–11), such a minimal delay does not constitute a significant change in

 employment status. As a basis for Ms. Patterson’s sex discrimination claim, it fails.

       As to Ms. Patterson’s second argument, she has established a prima facie

 case. The parties each offer a self-serving interpretation of the sales records for Ms.

 Patterson, Mr. Gibbs, and Mr. Wilkerson. (Compare Resp., 3, 7 and Reply, 2–3.) But

 the record reveals: In the month 4 preceding her termination, Ms. Patterson sold

 twelve cars. (ECF No. 55-6, PAGEID # 1194.) Over that same month 5, Mr. Gibbs

 sold twelve cars. (ECF No. 55-4, PAGEID # 1192.) And in Mr. Wilkerson’s first

 month 6 of sales activity, he, too, sold twelve cars. (ECF No. 55-5, PAGEID # 1193.)

       Easton argues that the more appropriate comparison is between Ms.

 Patterson’s total sales, and Messrs. Gibbs’s and. Wilkerson’s total sales during their

 first forty-five days of employment—twelve, seventeen, and fifteen cars,

 respectively. (Reply, 3.) In Easton’s view, these “close” figures are “not enough to be

 considered ‘similarly-situated.’” (Id.) The law does not take such a rigid view. See

 Ercegovich, 154 F.3d at 352 (“The plaintiff need not demonstrate an exact

 correlation with the employee receiving more favorable treatment in order for the

 two to be considered similarly-situated; rather. . . the plaintiff and the [comparator]

 must be similar in all of the relevant aspects.”) (emphasis added; original emphasis




       4   August 12, 2018, to September 12, 2018.

       5   August 12, 2018, to September 12, 2018.

       6 August 23, 2018, to September 23, 2018. Mr. Wilkerson was hired on August
 20, 2018, and made his first sale on August 23, 2018.
                                           14
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 15 of 26 PAGEID #: 1517




 omitted) (internal quotations and citation omitted). Easton also points to Ms.

 Patterson’s contemporaneous text messages and deposition testimony indicating

 that she was worried about her sales performance, and “wanted better numbers.”

 But, of course Ms. Patterson—a salesperson—wanted to make more sales. Her

 statements are not reasonably interpreted as any kind of concession as to the

 righteousness of her termination.

       Viewing the evidence in the light most favorable to Ms. Patterson, she has

 made a prima facie case for discrimination on the basis of sex.

                       b)   Easton offers a legitimate, non-discriminatory
                            reason for terminating her employment.

       Because Ms. Patterson has satisfied her prima facie burden, the burden

 shifts to Easton to offer a legitimate, nondiscriminatory reason for her termination.

 Provenzano v. LCI Holding, Inc., 663 F.3d 806, 812 (6th Cir. 2011) (citation

 omitted). Their burden is one of production, not persuasion; it “can involve no

 credibility assessment.” St. Mary’s Honor Ctr., 509 U.S. at 509.

       Easton meets its burden by stating that it terminated Ms. Patterson’s

 employment for two legitimate reasons: poor sales and customer complaints. (Mot.,

 25.) “Poor performance is a legitimate non-discriminatory reason for terminating an

 employee.” Stockman v. Oakcrest Dental Ctr., P.C., 480 F.3d 791, 802 (6th Cir. 2007)

 (citation omitted).




                                          15
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 16 of 26 PAGEID #: 1518




                     c)     Ms. Patterson fails to show that Easton’s stated
                            reason is mere pretext for discrimination.

       To defeat the Motion, Ms. Patterson must show that a genuine issue of

 material fact exists as to whether Easton’s proffered reasons were pretext for

 discrimination. To do so, she may establish that Easton’s proffered reasons: (i) had

 no basis in fact; (ii) did not actually motivate the employer’s action; or (iii) were

 insufficient to motivate the employer’s action. Tingle v. Arbors at Hilliard, 692 F.3d

 523, 530 (6th Cir. 2012) (quoting Romans v. Mich. Dep’t of Human Servs., 668 F.3d

 826, 839 (6th Cir. 2012)). These three categories are a “convenient way of

 marshaling evidence and focusing it on the ultimate inquiry: ‘did the employer fire

 the employee for the stated reason or not?’” Id.

       A jury “may not reject an employer’s explanation [of its action] unless there is

 sufficient basis in the evidence for doing so.” Gray v. Toshiba Am. Consumer Prods.,

 Inc., 263 F.3d 595, 600 (6th Cir. 2001) (quotation and citation omitted). Accordingly,

 to avoid summary judgment, “a plaintiff must produce sufficient evidence from

 which a jury could reasonably reject the defendant’s explanation of why it fired her.”

 Chen v. Dow Chemical Co., 580 F.3d 394, 400 (6th Cir. 2009). The evidence must

 suggest that the employer acted for discriminatory reasons—more than simply

 revealing “a dispute over the facts upon which the discharge was based[.]”

 Braithwaite v. Timken Co., 258 F.3d 488, 494 (6th Cir. 2001). “[A]s long as an

 employer has an honest belief in its proffered nondiscriminatory reason for

 discharging an employee, the employee cannot establish that the reason was

 pretextual simply because it is ultimately shown to be incorrect.” Majewski v.


                                            16
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 17 of 26 PAGEID #: 1519




 Automatic Data Processing, Inc., 274 F.3d 1106, 1117 (6th Cir. 2001) (citation

 omitted).

       Ms. Patterson argues that Easton’s stated reasons for terminating her are

 pretext for discrimination. She offers two arguments in support: first, that the sales

 performance justification has no basis in fact; and, second, that Easton’s proffered

 reason for terminating her has shifted over time. (Resp. 7–8, 12–15.)

       As to her first argument, Ms. Patterson misconstrues the law governing her

 burden on establishing pretext. Ms. Patterson must put forth evidence that Easton

 did not “honestly believe” in the given reason for her termination. She has not done

 so. Instead, she has shown that the parties “dispute . . . the facts upon which the

 discharge was based.” Braithwaite, 258 F.3d at 494. As discussed above, the sales

 data can be read and interpreted in several ways. Easton looks at Ms. Patterson’s

 entire tenure to determine her sales record, as opposed to her final thirty days. Ms.

 Patterson worked at Easton for forty-four days, during which time she sold twelve

 cars. By comparison, Mr. Gibbs sold seventeen cars, and Mr. Wilkerson sold fifteen,

 in their first forty-five days. Ms. Patterson offers no evidence suggesting that

 Easton did not honestly rely on this analysis to determine that her sales were not

 meeting expectations.

       Moreover, Easton maintains that Ms. Patterson’s record of customer

 complaints also factored into the decision to terminate her employment. It is

 undisputed that two separate customers complained to Easton management about

 Ms. Patterson on the same day—two days before she was terminated. Though Ms.



                                           17
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 18 of 26 PAGEID #: 1520




 Patterson downplays the significance of those complaints now, she described the

 situation as “dire” at the time. She offers similarly sparse evidence to suggest that

 Easton did not honestly rely on her complaint record in deciding to terminate her.

       That leads directly to Ms. Patterson’s second argument: that Easton’s

 purportedly late addition of customer complaints to the list of reasons justifying her

 termination shows that the reasons are mere pretext. Mr. Bentley terminated Ms.

 Patterson on September 12, 2018—two days after she was sent home due to

 customer complaints. Mr. Bentley gave no specific reason, but told Ms. Patterson

 “it’s just not working out.” (Patterson Dep., 203:16–17.) Easton later represented to

 the EEOC that Ms. Patterson was terminated “due to job performance.” (ECF No.

 55-9, PAGEID # 1261.) Easton now represents that she was terminated for poor

 sales and customer complaints—both of which relate to job performance. (See

 Bentley Dep., 30:3–5.)

       While different or shifting justifications for an adverse employment action

 may show pretext, see Cicero v. Borg-Warner Auto., Inc., 280 F.3d 579, 587 (6th Cir.

 2002), it is well-established that providing additional, consistent reasons justifying

 the action does not generally raise any such inference, Alexander v. Ohio State

 Univ. Coll. of Soc. Work, 429 F. App’x 481, 489–90 (6th Cir. 2011), cert. denied, 565

 U.S. 979 (2011). See also MacDonald-Bass v. J.E. Johnson Contracting, Inc., 493 F.

 App’x 718, 726 (6th Cir. 2012) (“[P]roviding additional non-discriminatory reasons

 that do not conflict with the one stated at time of discharge does not constitute

 shifting justifications.”); Tidwell v. Carter Prods., 135 F.3d 1422, 1428 (11th Cir.



                                           18
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 19 of 26 PAGEID #: 1521




 1998) (noting that “the existence of a possible additional non-discriminatory basis

 for [plaintiff’s] termination does not . . . prove pretext”). Easton has consistently

 maintained that Ms. Patterson was terminated for her poor job performance. Both

 sales records and customer service are components of an Easton sales consultant’s

 job performance. (Santone Dep., 40:17–41:7.) The fact that Easton now specifies

 that customer complaints factored into its decision does not make a shifting

 explanation, and fails to raise an inference of pretext.

       Further weakening the argument that Easton’s stated reasons were mere

 pretext for discrimination is the fact that the same person who fired Ms.

 Patterson—Mr. Bentley—had hired her just forty-four days earlier. Thus, the same-

 actor inference is relevant. See Cutcliffe v. Wright State Univ., 2019 WL 316909

 (S.D. Ohio Jan. 24, 2019) (Rose, J.) (applying the same-actor inference when the

 hire and fire decisions were made fifteen months apart). Though the same-actor

 inference is neither mandatory nor dispositive, it can weaken evidence of

 discrimination. See Wexler v. White’s Fine Furniture, 317 F.3d 564, 573–74 (6th Cir.

 2003) (en banc) (holding that the same-actor inference is “insufficient to warrant

 summary judgment for the defendant if the [plaintiff] has otherwise raised a

 genuine issue of material fact” as to discriminatory intent). It would certainly cut

 against the same-actor inference if evidence established that Mr. Bentley indeed

 expressed a belief that “women at the dealership were a pain in the ass[.]”

 (Patterson Dep., 54:17–18.) But, outside of Ms. Patterson’s, the issue was never

 raised in deposition, and Ms. Patterson herself described the statement as being



                                            19
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 20 of 26 PAGEID #: 1522




 made “in jest[,]” that it “was giggle giggle, ha ha.” (Id., 55:8–11.)

        Ms. Patterson has failed to present any evidence upon which a reasonable

  jury could determine that Easton’s stated reasons for terminating her were mere

  pretext for discrimination. Accordingly, Easton’s motion for summary judgment

  on her intentional sex discrimination claims is GRANTED.

              2.     Hostile Work Environment

       Ms. Patterson also alleges that she suffered as a result of Easton’s sexually

 hostile work environment. To succeed on such a claim, a plaintiff must establish

 that: (i) she is a member of a protected class; (ii) she was subjected to unwelcome

 sexual harassment; (iii) the harassment complained of was based on sex; (iv) the

 harassment had the effect of unreasonably interfering with her work performance

 and created a working environment that was intimidating, hostile, or offensive; and

 (v) a basis for employer liability exists. Fleenor v. Hewitt Soap Co., 81 F.3d 48, 49

 (6th Cir. 1996), cert. denied, 519 U.S. 863 (1996). Ms. Patterson has not established

 the fourth element of her claim. Accordingly, the Court need not and does not

 address the remaining elements.

       The fourth element of a hostile work environment claim encompasses both

 objective and subjective components. That is, “the conduct must be severe enough to

 create an environment that a reasonable person would find hostile or abusive and

 the victim must subjectively regard that environment as abusive.” Bowman v.

 Shawnee State Univ., 220 F.3d 456, 463 (6th Cir. 2000) (citing Harris v. Forklift

 Sys., Inc., 510 U.S. 17, 21 (1993)). The objective component requires courts to


                                             20
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 21 of 26 PAGEID #: 1523




 consider “whether the workplace is so permeated with discriminatory intimidation,

 ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of

 the victim’s employment and create an abusive working environment.” Grace v.

 USCAR, 521 F.3d 655, 678–79 (6th Cir. 2008) (internal quotation marks and

 citation omitted). The review encompasses “the frequency of the discriminatory

 conduct; its severity; whether it [was] physically threatening or humiliating, or a

 mere offensive utterance; and whether it unreasonably interfere[d] with an

 employee’s performance.” Harris, 510 U.S. at 23. Case law sets “a relatively high

 bar for what amounts to actionable discriminatory conduct under a hostile work

 environment theory.” Philips v. UAW Int’l, 854 F.3d 323, 328 (6th Cir. 2017) (noting

 that, in many cases, overtly discriminatory statements and racial slurs did not

 create an actionable hostile work environment). “Simple teasing, offhand comments,

 and isolated incidents (unless extremely serious) will not amount to discriminatory

 changes in the terms and conditions of employment.” Barrett v. Whirlpool Corp., 556

 F.3d 502, 515 (6th Cir. 2009) (cleaned up) (quoting Faragher v. City of Boca Raton,

 524 U.S. 775, 788 (1998)). “Conduct that is merely offensive is not actionable” as a

 hostile work environment claim; “the harassment must consist of more than words

 that simply have sexual content or connotations.” Hawkins v. Anheuser-Busch, Inc.,

 517 F.3d 321, 333 (6th Cir. 2008) (citations omitted). “[S]exual comments and

 harassing acts of a ‘continual’ nature are more likely to be deemed pervasive.” Id.

 (quoting Abeita v. TransAm. Mailings, Inc., 159 F.3d 246, 252 (6th Cir. 1998)).




                                            21
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 22 of 26 PAGEID #: 1524




       In this case, there is no evidence that the harassment Ms. Patterson alleges

 was physically threatening or humiliating. And, while she recounts incidents of

 decidedly inappropriate workplace behavior, those incidents were isolated and, on

 the spectrum of such behavior, relatively tame.

          •   As to Mr. Callum, he told Ms. Patterson that she “had a really nice

              ass,” and was subsequently disciplined and apologized. Ms. Patterson

              was satisfied with how the issue was resolved. Mr. Callum also flirted

              with Ms. Patterson and displayed pornography on his cell phone to

              coworkers, including Ms. Patterson, “[t]hree or four times.” Mr. Callum

              did not single out Ms. Patterson as a target for these ‘porn bombs’—

              instead, “[h]e showed it around.” In response, Ms. Patterson “told him

              to get the fuck away . . . from [her] with that.”

          •   As to Mr. DeBolt, on one occasion, he told Ms. Patterson that he had

              dreamt about her. Though ripe for innuendo, there was nothing

              explicit in his one-time statement.

          •   Finally, Mr. Roberts asked Ms. Patterson on dates, made comments

              about her appearance, and exchanged flirtatious text messages with

              her. Avoiding unwanted advances and commentary on her

              appearance—as Ms. Patterson describes it, “the avoidance game”—

              would certainly make selling cars more challenging. (Id., 211:10–15.)

              However, Ms. Patterson’s tenure overlapped with Mr. Roberts’s by only




                                           22
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 23 of 26 PAGEID #: 1525




              two weeks, during which time he was “hardly there to begin with

              because of his health issues.” (Id., 157:12–13.)

 Even considering these incidents in combination, they fall short of the severe and

 pervasive harassment redressable under a hostile work environment claim. See,

 e.g., Stacy v. Shoney’s, Inc., No. 97-5393 142 F.3d 436 (table) (6th Cir. 1998) (finding

 that a male supervisor’s sexual comments, leering, and inappropriate behavior over

 a two-month period were insufficient to establish a hostile work environment);

 Stevens v. St. Elizabeth Med. Ctr. Inc., 533 F. App’x 624 (6th Cir. 2013) (affirming

 grant of summary judgment for defendants on hostile work environment claim

 despite inappropriate texts and unwanted physical contact); Black v. Zaring Homes,

 Inc., 104 F.3d 822, 826 (6th Cir. 1997) (reversing jury verdict for plaintiff where

 conduct, including off-color jokes and mysoginistic comments, “does not appear to

 have been more than ‘merely offensive’”).

       Ms. Patterson fails to clear the “high bar” established by law. Accordingly,

 there is no genuine issue of material fact for trial. Easton’s motion for summary

 judgment on Ms. Patterson’s hostile work environment claims is GRANTED.

       B.     Count III: Quid Pro Quo Harassment

       Ms. Patterson concedes that she has failed to demonstrate quid pro quo

 harassment, and that Easton is entitled to summary judgment on this claim. (Resp.,

 2). Accordingly, Easton’s motion is GRANTED as to Count III.

       C.     Count IV: Intentional Infliction of Emotional Distress

       Ms. Patterson’s final claim is for intentional infliction of emotional distress


                                           23
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 24 of 26 PAGEID #: 1526




 (“IIED”) under Ohio law. An IIED claim requires proving

       (1) that the actor either intended to cause emotional distress or knew or
       should have known that the actions taken would result in serious
       emotional distress to the plaintiff, (2) that the actor’s conduct was so
       extreme and outrageous as to go beyond all possible bounds of decency
       and was such that it can be considered as utterly intolerable in a
       civilized community, (3) that the actor’s actions were the proximate
       cause of the plaintiff’s psychic injury, and (4) that the mental anguish
       suffered by the plaintiff is serious and of a nature that no reasonable
       man could be expected to endure it.

 Ondo v. City of Cleveland, 795 F.3d 597, 611–12 (6th Cir. 2015) (quoting Burkes v.

 Stidham, 668 N.E.2d 982, 989 (Ohio Ct. App. Nov. 13, 1995)). The “extreme and

 outrageous” standard is narrowly defined and is difficult to meet. Id. at 612. The Ohio

 Supreme Court has described it as follows:

       Liability has been found only where the conduct has been so outrageous
       in character, and so extreme in degree, as to go beyond all possible
       bounds of decency, and to be regarded as atrocious, and utterly
       intolerable in a civilized community. Generally, the case is one in which
       the recitation of the facts to an average member of the community would
       arouse his resentment against the actor, and lead him to exclaim,
       “Outrageous!”

       The liability clearly does not extend to mere insults, indignities, threats,
       annoyances, petty oppressions, or other trivialities. The rough edges of
       our society are still in need of a good deal of filing down, and in the
       meantime plaintiffs must necessarily be expected and required to be
       hardened to a certain amount of rough language, and to occasional acts
       that are definitely inconsiderate and unkind. There is no occasion for
       the law to intervene in every case where some one’s feelings are hurt.

 Yeager v. Local Union 20, Teamsters, Chauffeurs, Warehousemen & Helpers of Am.,

 453 N.E.2d 666, 671 (Ohio 1983) (quoting Restatement (Second) of Torts § 46 cmt. d

 (Am. Law Inst. 1965)), abrogated on other grounds by Welling v. Weinfeld, 866

 N.E.2d 1051 (Ohio 2007). See also Brown v. Denny, 594 N.E.2d 1008, 1012 (“[N]ot

 every wrongful act is outrageous. Only the most extreme wrongs, which do gross

                                           24
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 25 of 26 PAGEID #: 1527




 violence to the norms of a civilized society, will rise to the level of outrageous

 conduct.”).

       Easton argues that the conduct that occurred here was not “extreme and

 outrageous.” (Mot., 28.) The Court agrees. Viewing the evidence in the light most

 favorable to Ms. Patterson, the Court finds that no reasonable jury could conclude

 that the conduct at issue is extreme and outrageous. “Even if based upon

 discrimination, an employee’s termination does not rise to the level of ‘extreme and

 outrageous conduct.’” Genco v. YWCA of Greater Cincinnati, Inc., No. 1:17-0462

 (WOB), 2018 WL 4008051, at *4 (S.D. Ohio Aug. 22, 2018) (Bertelsman, J.) (citing

 Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 376 (6th Cir. 1999). See also

 Cameron v. Bd. of Educ. of Hillsboro, Ohio City Sch. Dist., 795 F. Supp. 228, 238

 (S.D. Ohio 1991) (Spiegel, J.) (rejecting plaintiff’s IIED claim where only basis for

 emotional distress was that she “may have been dismissed for discriminatory

 reasons”). What’s more, “even sexually charged and lewd comments by a supervisor

 or fellow employee does not rise to the level of ‘outrageous conduct.’” French v. U.S.,

 195 F. Supp. 3d 947, 956 (N.D. Ohio 2016) (collecting cases).

       Ms. Patterson has not provided the Court with any case law producing a

 finding otherwise on analogous facts. Her invocation of Hampel—a case in which

 the facts and procedural posture are entirely distinguishable—is not persuasive.

 Although the Hampel court indeed stated that “relevant evidence . . . presented in

 support of sexual harassment” may also be “relevant and admissible with regard to

 [IIED],” the court in the same breath recognized that the “elements of a sexual



                                            25
Case: 2:19-cv-02944-SDM-EPD Doc #: 60 Filed: 08/11/21 Page: 26 of 26 PAGEID #: 1528




 harassment claim and an [IIED] claim are substantively different and conclusions

 relating to the liability of one do not transfer to another.” Hampel v. Food

 Ingredients Specialties, Inc., 729 N.E.2d 726, 740 (Ohio 2000) (affirming trial court’s

 decision to enter a directed verdict for defense on sexual harassment claim, while

 leaving verdict for plaintiff on IIED; facts giving rise to claims reflect sustained and

 targeted harassment of a subordinate by a superior and possible retaliation for

 reporting incident to management).

         Accordingly, the Court GRANTS Easton’s motion for summary judgment on

 Count IV.

 V.      CONCLUSION

         For the reasons set forth above, Easton’s Motion for Summary Judgment

 (ECF No. 53) is GRANTED. The Clerk is DIRECTED to TERMINATE this case

 from the docket of the United States District Court for the Southern District of

 Ohio.



         IT IS SO ORDERED.

                                         /s/ Sarah D. Morrison
                                         SARAH D. MORRISON
                                         UNITED STATES DISTRICT JUDGE




                                            26
